SWANSTROM, Judge,
dissenting.
Although the wife’s notice of appeal recited the appeal was being taken from the divorce decree and subsequent orders, the wife designated only one issue for the district court to decide in the appeal:
The issue on appeal herein is whether the trial court erred in failing and refusing to grant the relief requested in the amended motion for new trial or for amendment of findings of fact, conclusions of law and judgment, filed herein.
A hearing was held in the district court on this appeal. Counsel for each of the parties was present and submitted argument. Nothing in the record indicates that counsel for Shirley Laurance sought to expand the issues beyond the one stated. The memorandum decision of the district court discusses only the timeliness and effectiveness of the “amended motion,” indicating that no other issue was argued to the court. Given this record, we must assume the stated issue was the “kite” that the wife needed to fly successfully in the appellate court in order to gain any relief from the divorce decree and related orders. Her “appeals” from other postjudgment orders were obviously the tail of her kite; if the kite did not fly neither would any other aspect of her appeal. The kite did not fly. As the majority correctly holds, the “amended” motion was not timely.
“Since the motion was not filed within ten days of entry of judgment, the court had no power to grant the requested relief____ The motion was properly denied.” Hamilton v. Rybar, 111 Idaho 396, 397, 724 P.2d 132, 133 (1986) (quoting from Wheeler v. McIntyre, 100 Idaho 286, 596 P.2d 798 (1979). See also, Lee v. Morrison-Knudsen Company, Inc., 111 Idaho 861, 727 P.2d 1289 (Ct.App.1986). Upon the appeal record presented to the district court, the trial court did not err “in failing and refusing to grant the relief requested in the amended motion.” We have taken away the wife’s kite; I see no need for remanding this case to the district court to see if she can fly the tail. I would affirm the district court order dismissing the appeal.